          Case 19-00865            Doc 29       Filed 08/10/19 Entered 08/10/19 23:41:33                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-00865-TJC
Trenton J. Rogers                                                                                          Chapter 13
Tanya M. Rogers
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0862-1                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 08, 2019
                                      Form ID: cnt341                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 10, 2019.
db/jdb         +Trenton J. Rogers,   Tanya M. Rogers,   616 Redbird Run,   Tiffin, IA 52340-9434

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 10, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 8, 2019 at the address(es) listed below:
              Abbe M Stensland   on behalf of Creditor    Central State Bank abbe.stensland@centralstate.bank,
               gisele.warner@centralstate.bank
              Carol F. Dunbar   cfdunbar@cfu.net, cdunbar13@ecf.epiqsystems.com,mcdunbar@cfu.net
              Derek N.W. Hong   on behalf of Debtor Trenton J. Rogers certs@honglaw.com, amy@honglaw.com,
               dhong.ecf@gmail.com,bkecf_hongd@bkexpress.info,
               hong.law.certs@gmail.com;r49597@notify.bestcase.com
              United States Trustee   USTPRegion12.CR.ECF@usdoj.gov
                                                                                             TOTAL: 4
    Case 19-00865          Doc 29     Filed 08/10/19 Entered 08/10/19 23:41:33               Desc Imaged
                                      Certificate of Notice Page 2 of 2
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
                                                                   CHAPTER 13
In Re:                                                             Bankruptcy No.

Trenton J. Rogers                                                  19−00865
Tanya M. Rogers
Debtor(s)


                             NOTICE of Continued Meeting of Creditors


TO:
Trenton J. Rogers, Tanya M. Rogers Debtor(s)
Derek N.W. Hong, Attorney for Debtor(s)
Carol F. Dunbar, Trustee
U.S. Trustee



NOTICE IS GIVEN that a Continued § 341 Meeting of Creditors will be held on:

         September 3, 2019 at 10:50 AM At: U.S. Courthouse, 111 7th Ave SE, Room 120, Cedar Rapids, IA

Debtor(s), Attorney for Debtor, and Trustee shall be present at said Meeting.




                                                            MEGAN R. WEISS
                                                            Acting Clerk, Bankruptcy Court
                                                            by:



Date: August 8, 2019                                        Deputy Clerk
                                                            United States Bankruptcy Court
                                                            Northern District of Iowa
                                                            111 Seventh Avenue SE Box 15
                                                            Cedar Rapids, IA 52401−2101
